NO. 12-09-00224-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

KENNETH ROY TURNER,                                        §    APPEAL FROM THE 114TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant pleaded guilty to indecency with a child pursuant to an agreed punishment
recommendation by the State. The trial court sentenced Appellant to imprisonment for fifteen years
in accordance with the State’s recommendation. We have received the trial court’s certification
showing that Appellant waived his right to appeal. See TEX . R. APP. P. 25.2(d). The certification
is signed by Appellant and his counsel. The clerk’s record supports the trial court’s certification.
See Greenwell v. Thirteenth Court of Appeals, 159 S.W.3d 645, 649 (Tex. Crim. App. 2005); Dears
v. State, 154 S.W.3d 610, 614-15 (Tex. Crim. App. 2005). Accordingly, the appeal is dismissed for
want of jurisdiction. See Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); Blanco v.
State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).
Opinion delivered July 31, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)